TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00344-CR




Jorge Mendoza Jr. aka George Mendoza Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 64,862, HONORABLE FANCY J. JEZEK, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Appellant’s attorney has requested a fourth extension of time to file his brief, which
was originally due July 29, 2010.  We grant the motion, extending the deadline to December 8, 2010. 
Failure to file the brief will result in our referring the cause to the trial court for a hearing pursuant
to rule 38.8(b).  See Tex. R. App. P. 38.8(b).
 
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   November 16, 2010
Do Not Publish